DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 07 November 2022 is acknowledged. Claims 18-20 are withdrawn from further consideration and claims 1-17 are examined on their merits. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 5 calls for “…wherein the first and second covers each comprise …” There is insufficient antecedent basis for this limitation in the claim. Although claim 3 describes first and second covers, claim 5 does not depend on claim 3. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mervine; Jeanne A. (US 4955879 A).
Regarding claim 1, Mervine discloses a bodily fluid drainage assembly (col. 1, lines 10-15, urine receptacles for patients with internal or external catheters; col. 1, lines 1-10, a urinary drainage device 10), comprising: 
a first fluid compartment and a second fluid compartment in fluid communication with the first fluid compartment (col. 1, lines 1-10, two chambers 12 and 14);
wherein the first and second fluid compartments are configured to be parallel to one another when in assembled configuration (col. 2, lines 20-30, Referring to FIG. 4, urinary drainage device 10 may be folded along lines a--a and strapped longitudinally to a patient's leg); and 
a hanger configured to suspend the bodily fluid drainage assembly from a support (col. 2, lines 20-30, strap holders 22, 34, 36 and 24). 


    PNG
    media_image1.png
    990
    619
    media_image1.png
    Greyscale
Regarding claims 2, 8 and 10, Mervine discloses a bodily fluid drainage assembly wherein the first and second fluid compartments are defined by one or more seams (col. 1, lines 25-30, a flexible container made of plastic or other suitable material; annotated Fig. 1 shows that two chambers 12 and 14 are defined by seams); 
the first fluid compartment further comprises: an inlet port configured to couple to a drainage tube and configured to receive drainage fluid from the drainage tube (col. 2, lines 5-10, Urinary drainage device 10 has a one-way valve 20 into which is inserted a catheter); 
further comprising an outlet tube, wherein the outlet tube is disposed on an outlet tube section that is configured extend outwardly from the first and second fluid compartments (col. 2, lines 10-15, Urinary drainage device 10 also has a drainage valve 16, which is used to drain the device when it becomes full. Tube 18 is connected to drainage valve 16 to allow easier drainage); 

Regarding claim 11, Mervine discloses that the outlet tube is disposed in a downward configuration when the outlet tube section is extended outward (Fig. 1, tube 18 faces out and downward when chambers 12 and 14 are unfolded). 

    PNG
    media_image2.png
    523
    304
    media_image2.png
    Greyscale
Mervine does not explicitly disclose that the outlet tube is configured to be disposed in an upright configuration when the outlet tube section is folded inwardly, and shows that tube 18 faces downward when chambers 12 and 14 are folded (Figs. 2-4). 
However, Mervine’s bag is fully capable of folding in another way to place tube 18 between chambers 12 and 14. For example, Fig. 3 shows a cross section where surfaces of chambers 12 and 14 face outward. These surfaces may be folded 360 degrees folded across line a-a such that tube 18 is placed between chambers 12 and 14, according to annotated Fig. 3. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-7,12-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mervine; Jeanne A. (US 4955879 A) in view of Christensen; Earl G. (US 20100100062 A1).
Regarding claims 3-7, 14, 16 and 17, Mervine lacks first and second covers, a volume indicator and is silent whether the first and second panels are transparent. Christensen discloses a fluid drainage assembly (¶ [0001], [0022] FIGS. 1-2 depict drainage bodily fluid drainage assembly 100; ¶ [0036] FIGS. 4A-4D depict another embodiment of a bodily fluid drainage assembly 200), comprising: 
a first fluid compartment comprising first and second panels (¶ [0023] Drainage bag 110 may comprise one or more panels of a liquid impervious material … The panels may be joined along an outer edge 111 via radio frequency (RF) welding, heat sealing, gluing); and 
a hanger (¶ [0025] A hanger 124); 
further comprising: a first cover coupled to the first fluid compartment and configured to obscure observation of at least a portion of a bodily fluid through a first panel of the first fluid compartment when the bodily fluid is retained within the first fluid compartment (¶ [0022], first cover 130; ¶ [0036], a first cover 230, a second cover 240); and 
a second cover configured to obscure observation of at least a portion of the bodily fluid through a second panel of the first fluid compartment when the bodily fluid is retained within the first fluid compartment (¶ [0022], second cover 140; ¶ [0036], a third cover 260); 
wherein the first and second panels of the fluid bag are transparent or translucent (¶ [0022], Drainage bag 110 … may comprise polyvinyl chloride, polyurethane, vinyl; ¶ [0023] Drainage bag 110 may comprise one or more panels of a liquid impervious material, wherein at least a portion of the front panel 112 is substantially transparent or semitransparent such that a liquid contained within the bag may be readily observed);
the first cover comprises at least one volume indicator (¶ [0029], second volume indicator 135 is located on first cover 130 and comprises a fluid level indicator 136 and graduations 137; ¶ [0039] FIG. 4B … Second volume indicator 235 may be configured to function similarly as second volume indicator 135);
the first and second covers are configured such that at least a portion of each cover is removable from the assembly (¶ [0028], Cover 130 further comprises perforations 134 that are located adjacent to seam 133 and are configured to allow cover 130 to be at least partially removed from bag 110; ¶ [0030], Perforations 144 may be formed in cover 140 along that seam such that the cover may be at least partially removed);
the first cover is coupled to the fluid drainage assembly at an upper end of first fluid compartment (¶ [0028], When first cover 130 is coupled to bag 110, a seam 133 may be formed along outer edge 111); and 
wherein a lower end of the first cover can be displaced so as to transition the cover from the obscuring orientation to a viewing orientation (¶ [0028], Cover 130 may be coupled to bag 110 only along outer edge 131).
Regarding a second cover coupled to the second fluid compartment, a skilled artisan would have been able to modify Mervine with Christensen’s first and second covers by surrounding Mervine’s second compartment with Christensen’s second cover. 
Regarding first and second covers each comprising at least one volume indicator, a skilled artisan would have been able to modify Mervine by duplicating Christensen’s cover and volume indicator on both sides of the bag. This will permit a caregiver to immediately view the volume of the bag without having to flip it or reposition themselves to face the other side of the bag. 
Christensen constructs a bag from commercially available materials, enables a user to quickly measure the volume of the bag’s contents and also selectively obscures the contents of a bag for discretion. One would be motivated to modify Mervine with Christensen’s first and second covers, volume indicator and transparent panels in order to manufacture the bag from known materials, to provide discretion and to quantify the volume of fluid in the bag.  
 
Regarding claim 12, Mervine discloses a bodily fluid drainage assembly (col. 1, lines 10-15, urine receptacles for patients with internal or external catheters; col. 1, lines 1-10, a urinary drainage device 10), comprising: 
a first fluid compartment; a second fluid compartment in fluid communication with the first fluid compartment (col. 1, lines 1-10, two chambers 12 and 14);
wherein the first and second fluid compartments are configured to be parallel to one another when in an assembled configuration (col. 2, lines 20-30, Referring to FIG. 4, urinary drainage device 10 may be folded along lines a--a and strapped longitudinally to a patient's leg); and
a hanger configured to suspend the bodily fluid drainage assembly from a support (col. 2, lines 20-30, strap holders 22, 34, 36 and 24). 
Mervine lacks a first cover. Christensen discloses a fluid drainage assembly (¶ [0001], [0022] FIGS. 1-2 depict drainage bodily fluid drainage assembly 100; ¶ [0036] FIGS. 4A-4D depict another embodiment of a bodily fluid drainage assembly 200), comprising: 
a first fluid compartment (¶ [0023] Drainage bag 110 may comprise one or more panels of a liquid impervious material … The panels may be joined along an outer edge 111 via radio frequency (RF) welding, heat sealing, gluing);
a hanger (¶ [0025] A hanger 124); and 
a first cover configured to obscure observation of at least a portion of a bodily fluid through a first panel of the first fluid compartment when the bodily fluid is retained within the first fluid compartment (¶ [0022], first cover 130; ¶ [0036], a first cover 230, a second cover 240).
Christensen obscures the contents of a drainage bag for discretion and also measures a volume of the fluids. Regarding the rationale and motivation to modify Mervine with Christensen’s cover, see the discussion of claims 3-7 above. 

Regarding claim 13, Mervine discloses that the first and second fluid compartments are defined by one or more seams (col. 1, lines 25-30, a flexible container made of plastic or other suitable material; annotated Fig. 1 shows that two chambers 12 and 14 are defined by seams). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mervine; Jeanne A. (US 4955879 A) in view of Christen; Lukas et al. (US 20090030384 A1).
Regarding claim 9, Mervine lacks an elbow connector. Christen discloses a fastening device for fastening a drainage container (¶ [0001], [0031] FIGS. 1 to 3 … outer container 1 and a closure lid 2. A drainage bag … can be fastened to the lid 2 or it is preferably fixedly connected to the lid 2), comprising: 
a fluid compartment (¶ [0031], [0032], drainage bag); 
an inlet port and drainage tube (¶ [0032], An opening is surrounded by a patient-side connection fitting 21 to which a patient-side drainage line can be connected); 
an elbow connector, wherein the elbow connector is coupled to the drainage tube and rotationally coupled to the inlet port (¶ [0033] A connection pipe 5 which forms an angle is inserted into the opening in the connection fitting 21. Preferably, the angle is approximately 45 degrees; ¶ [0033] A connection pipe 5 which forms an angle is inserted into the opening in the connection fitting 21). 
Regarding the limitation of an elbow connector rotationally coupled to the inlet port, Christen calls for inserting the connection pipe 5 into the opening in the connection fitting 21 (¶ [0033]). This implies that the connection pipe 5 and connection fitting 21 are frictionally connected and capable of rotating relative to each other. 
Christen compensates for an angle between a drainage tube and inlet to prevent kinks or snags in the drainage tube. One would be motivated to modify Mervine with Christen’s elbow connector to adjust for different angles between the inlet port and drainage tube. Therefore, it would have been obvious to modify Mervine with Christen’s elbow connector in order to compensate for the different angles between a drainage tube and inlet port. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mervine and Christensen in view of Zyburt; Sarah et al. (US 20120082403 A1).
Regarding claim 15, Mervine and Christensen lack a slip cover. Zyburt discloses a cover for a fluid collection device (¶ [0002], [0016], [0020] FIG. 1 … a cover 100 for a drain bag), comprising:
a first fluid compartment (¶ [0034] FIG. 3 … urinary catheter drain bag 301); 
a hanger (¶ [0035] FIG. 3, the urinary catheter drain bag 301 is equipped with a hanger 302); 
a first cover (¶ [0020] FIG. 1 … cover 100 for a drain bag); 
wherein the first cover comprises a slip cover that is configured to cover at least a portion of the fluid compartment (¶ [0034], The urinary catheter drain bag 301 can then be slipped into the upper opening (106). Once in place, the complementary closure devices 112,113 can be engaged as shown in FIG. 4; ¶ [0046] FIG. 6 … The complementary closure devices 512,513,552,553 are disengaged, thereby leaving the upper opening 506 and right edge opening 505 fully open. The low-bed urinary catheter drain bag 600 can then be slipped into the combined opening). 
Zyburt removably connects a cover to a drainage bag with a reversible connector. One would be motivated to modify Mervine and Christensen with Zyburt’s slip cover to select another known connector since Christensen calls for removably connecting the cover (¶ [0030], Perforations 144 may be formed in cover 140 along that seam such that the cover may be at least partially removed). Therefore, it would have been obvious to modify Mervine with Zyburt’s slip cover in order to connect a cover and bag with a known alternative connector. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Compton; Stephen F. et al.	US 20090283541 A1
Mendyk; Nicolas	US 20130319575 A1
Ross Eugene D	US 3545671 A
Anderson; Douglas W.	US 3554256 A
Pannier, Jr.; Karl A. et al.	US 3680560 A
Andersen; Erik	US 4188989 A
Thomassen; Johan H. C.	US 4401239 A
Repp; Mary E. D.	US 4477046 A
Donohue; Shannon E.	US 7210994 B1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781